COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                               §
ARTHUR JAMES SIMPSON,                                            No. 08-16-00253-CV
                                               §
                          APPELLANT,                               Appeal from the
                                               §
V.                                                            County Court at Law No. 2
                                               §
CLINT NOE,                                                   of Williamson County, Texas
                                               §
                            APPELLEE.                            (TC# 16-0187-CC2)
                                               §

                                      JUDGMENT

       The Court has considered this cause on its own motion to dismiss the appeal for want of

prosecution and concludes that the appeal should be dismissed for want of prosecution, in

accordance with the opinion of this Court. We therefore dismiss the appeal. This decision shall

be certified below for observance.

       IT IS SO ORDERED THIS 9TH DAY OF DECEMBER, 2016.


                                           YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.